DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-4, 6-10, and 12-22 were pending and were rejected in the previous office action. Claims 1, 3-4, 6-7, 10, 12-19, and 21-22 were amended in the response filed 5/13/2021, and claims 1, 7 and 14 are further amended in the examiner’s amendment appearing below. Claims 1-4, 6-10, and 12-22 are allowed.

Response to Arguments
35 USC § 112(f) – Claim Interpretation: 
The claims as amended no longer invoke § 112(f) as the claimed functions are now recited as being performed by one or more processors. 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-4, 6-10, and 12-22 (pgs. 10-11 of remarks filed 5/13/2021) have been fully considered and they are persuasive in view of the authorized examiner’s amendments below. Please see the reasons for allowance below. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ricardo Claps on May 24th, 2021.
The application has been amended as follows: 

(Currently Amended)  A system comprising:
a memory storing instructions; and
one or more processors configured to execute the instructions to:
access, in a server device, a first data packet associated with a first account and a second data packet associated with a second account;
determine, from the first data packet a first status of the first account attempting to secure an event ticket to at least one particular seat for an event and determines from the second data packet a second status of the second account attempting to secure the event ticket to the at least one particular seat;
track a number of previously unsuccessful attempts by the first account to secure another event ticket to the event;
determine, from the first data packet, an identification of a client device accessing the first account;
direct, to the client device, at least one of: the first status of the first account and the second status of the second account, at least one of the first status and the second status indicating an estimated time that the event ticket is expected to remain available to be secured for the respective one of the first account and the second account, and an option to view a recommended event ticket similar to the event ticket;

allocate extra time that the event ticket is expected to remain available for the first account based on determining that the number of previously unsuccessful attempts by the first account satisfies a pre- determined attempt threshold; and
identify one or more other event tickets in an event ticket database based on the one or more other event tickets being available to secure and being similar to the event ticket in  response to a selection  of the option  to view the recommended event ticket similar to the event ticket,
wherein the estimated time that the event ticket is expected to remain available to be secured for the first account and the second account includes a percentage indicating a probability of the first account or the second account securing the event ticket, and wherein [[a]] the probability of the first account or the second account securing the event ticket is based at least in part on an average time it takes an account holder to secure the event ticket compared with an average time of multiple account holders.

(Original)  The system of claim 1, wherein the first status of the first account is indicative of the client device requesting data associated with the event ticket.

(Previously Presented)  The system of claim 2, wherein the data associated with the event ticket includes at least one of the following types of data comprising: venue location data, event date data, event time data, section data, row data, and seat data.

(Previously Presented)  The system of claim 2, wherein the second status is indicative of a payment data by the second account, to secure the event ticket.

(Cancelled)  

(Previously Presented)  The system of claim 1, wherein the one or more processors further execute instructions to transmit an indication of the one or more other event tickets to the client device.

(Currently Amended)  A method comprising:
accessing, by a server device, data associated with a first account and a second account; determining, by the server device, a first status of the first account, and a second status of the second account, wherein the first status indicates the first account attempting to secure an event ticket to at least one particular seat for an event, and wherein the second status indicates the second account attempting to secure the event ticket to the at least one particular seat;
determining, by the server device, an identification of a client device accessing the first account;
tracking, by the server device, a number of previously unsuccessful attempts by the first account to secure another event ticket to the event;
determining, by the server device, that the previously unsuccessful number of attempts by the first account satisfies a pre-determined attempt threshold;
transmitting, by the server device, to the client device, at least one of: the first status of the first account and the second status of the second account, at least one of the first status and the second status indicating at least an estimated time that the event ticket is expected to remain available to be secured for the respective one of the first account and second account, and an option to view a recommended event ticket similar to the event ticket;
directing, by the server device, the client device to display at least one of the first status attempting to secure the event ticket to the at least one particular seat and the second status attempting to secure the event ticket to the at least one particular seat;
allocating, by the server device, extra time that the event ticket is expected to remain available for the first account based on determining that the number of previously unsuccessful attempts by the first account satisfies the pre-determined attempt threshold; and
in response to a selection of the option to view the recommended event ticket similar to the event ticket, identifying, by the server device, one or more other event tickets in an event-ticket database based on the server device determining the one or more other event tickets are available to secure and are similar to the event ticket,
the probability of the first account or the second account securing the event ticket is based at least in part on an average time it takes an account holder to secure the event ticket compared with an average time of multiple account holders.

(Previously Presented)  The method of claim 7, wherein the second status of the second account attempting to secure the event ticket is indicative of the server device transmitting a request for authentication information to the second account.

(Previously Presented)  The method of claim 7, wherein the second status of the second account attempting to secure the event ticket is indicative of the server device transmitting a request for payment information to secure the event ticket for the second account.

(Previously Presented)  The method of claim 7, wherein  the second  status of the second account attempting secure the event ticket is indicative of a confirmation information transmitted by the server device to the second account for securing the event ticket.

(Cancelled)  

(Previously Presented)  The method of claim 7, wherein the first status is indicative of the client device requesting data associated with the event ticket, and wherein the second status of the second account is indicative of at least one of the following: the server device transmitting a request for authentication information to the second account, the server device transmitting a request for payment information to the second account, and of a confirmation information transmitted by the server device to the second account for securing the event ticket.

(Previously Presented)  The method of claim 12, wherein the determining the one or more other event tickets are similar to the event ticket includes:
comparing the first status of the first account and the second status of the second account; and
based on the comparing, determining a data associated with the event ticket, wherein the one or more other event tickets are determined to be similar to the event ticket based on the data, wherein the method further comprises transmitting an indication of the one or more other event tickets to the client device, wherein the indication includes a view from seats associated with the one or more other event tickets.

14.	(Currently Amended)  A non-transitory computer-readable medium having stored thereon machine-readable instructions that, when executed by a server device, cause the server device to perform operations comprising:
accessing, by the server device, a first data packet and a second data packet, wherein the first data packet is accessed from a first-client device associated with a first account, and wherein the second data packet is accessed from a second-client device associated with a second account;
determining, by the server device, a first status of the first account and a second status of the second account, wherein the first status indicates the first-client device attempting to secure an event ticket to at least one particular seat for an event for the first account, and wherein the second status indicates the second-client device attempting to secure the event ticket to the at least one particular seat for the second account;
determining, by the server device, an identification of the first-client device accessing the first account and an identification of the second-client device accessing the second account;
tracking, by the server device, a number of previously unsuccessful attempts by the first account to secure another event ticket to the event;
determining, by the server device, that the number of previously unsuccessful attempts by the first account satisfies a pre-determined attempt threshold;
transmitting, by the server device, the second status of the second account to the first-client device and the first status of the first account to the second-client device, at least one of the first status of the first account and second status of the second account indicating at least an estimated time that the event ticket is expected to remain available to be secured for the first account and 
directing, by the server device, the first-client device to display both the first status attempting to secure the event ticket to the at least one particular seat and the second status attempting to secure the event ticket to the at least one particular seat;
allocating, by the server device, that the event ticket is expected to remain available for the first account based on determining that the number of previously unsuccessful attempts by the first account satisfies the pre-determined attempt threshold; and
in response to a selection of the option to view the recommended event ticket similar to the event ticket, identifying, by the server device, one or more other event tickets in an event-ticket database based on the server device determining the one or more other event tickets are available to secure and are similar to the event ticket,
wherein the estimated time that the event ticket is expected to remain available to be secured for the first account and the second account includes a percentage indicating a probability of the first account or the second account securing the event ticket, and wherein [[a]] the probability of the first account or the second account securing the event ticket  is based at least in part on an average time it takes an account holder to secure the event ticket compared with an average time of multiple account holders.

15.	(Previously Presented)  The non-transitory computer-readable medium of claim 14, wherein the second status of the second-client device attempting to secure the event ticket is indicative of an authentication information associated with the second account, transmitted from the second-client device to the server device.

16.	(Previously Presented)  The non-transitory computer-readable medium of claim 14, wherein the second status of the second-client device attempting to secure the event ticket is indicative of the second-client device transmitting, to the server device, a payment information to secure the event ticket for the second account.

17.	(Previously Presented)  The non-transitory computer-readable medium of claim 14, wherein the second status of the second-client device attempting to secure the event ticket is indicative of the second-client device receiving, from the server device, a confirmation information for securing the event ticket for the second account.

18.	(Previously Presented)  The non-transitory computer-readable medium of claim 14, wherein  the  first status is indicative of the first-client device requesting data associated with the event ticket, and wherein the second status is indicative of at least one of the following: the second-client device transmitting, to the server device, an authentication information associated with the second account, the second-client device transmitting, to the server device, a payment information to secure the event ticket for the second account, and the second-client device receiving, from the server device, a confirmation information for securing the event ticket for the second account.

19.	(Previously Presented)  The non-transitory computer-readable medium of claim 14, wherein the determining the one or more other event tickets are similar to the event ticket includes:
comparing the first status of the first account and the second status of the second account; and
based on the comparing, determining a data associated with the event ticket, wherein the one or more other event tickets are determined to be similar to the event ticket based on the data, wherein the operations further comprises transmitting an indication of the one or more other event tickets to the first-client device, wherein the indication includes a three-dimensional view from seats associated with the one or more other event tickets.

20.	(Previously Presented)  The non-transitory computer-readable medium of claim 19, wherein the first-client device comprises a display component, wherein the first-client device displays the second status of the second account and the three-dimensional view from the seats associated with the one or more other event tickets on the display component.

21.	(Previously Presented)  The method of claim 7, wherein the allocating of the extra time further comprises blocking the second account from viewing data associated with the event ticket for a period equal to the extra time.

22.	(Previously Presented)  The method of claim 7, wherein the allocating of the extra time further comprises blocking the second account from attempting to secure the event ticket for a period equal to the extra time.


Allowable Subject Matter
Claims 1-4, 6-10, and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
35 USC § 103: 
Regarding independent claims 1, 7 and 14: 
US 20140195304 A1 to Stein teaches an online auction system (Stein: ¶ 0043) that tracks the accounts of a number of users accessing the site at a given time (Stein: ¶ 0057) using a data exchange “handshake” between each user’s browser and the server hosting the site (Stein: ¶ 0062-0063, ¶ 0067),  determines a status of the first user interesting in a product (which may be a ticket as per ¶ 0223) and entering a checkout phase (Stein: ¶ 0106, ¶ 0108), determining the status of at least a second user checking out the product and displaying the number of other users checking out the product to each of the users (Stein: ¶ 0101 and Fig. 12), identifying individual users’ browsers when the user is purchasing a product or checking out (Stein: ¶ 0064, ¶ 0108), transmitting the status information to the users indicating the status of other users viewing or checking out a displayed product (Stein: ¶ 0099-0101), and a user interface to display at least one 
Stein does not teach, but US 20090076926 A1 to Zinberg does teach, a system that tracks an auction history including the bids of a non-winning bidder, i.e. an unsuccessful attempt to secure a previous item (Zinberg: ¶ 0050-0052, ¶ 0057-0059), and a timer displaying a visible timer that an offer for the product will remain available (Zinberg: ¶ 0029-0030, ¶ 0083-0085). Stein does not teach allocating extra time for the first account based on determining a number of unsuccessful attempts satisfies an attempt threshold, but Zinberg teaches, immediately after the “viewer’s choice” opportunity to purchase the item for a period of time (as seen above, see Zinberg: ¶ 0029-0030, ¶ 0083-0085), providing a second chance opportunity that provides additional time that is longer to purchase the item to non-winning bidders (Zinberg: ¶ 0035-0041). 
Stein and Zinberg do not teach, but US 20070245351 A1 to Sussman teaches displaying an option to the user for searching for an event ticket with an alternate performance date, i.e. a similar ticket (Sussman: Fig. 4, ¶ 0053, ¶ 0087), and identifying one or more other event tickets in an event-ticket database based on the one or more other event tickets being available and similar to the event ticket (Sussman: ¶ 0011, ¶ 0070) in response to a selection of the option to view the recommended event ticket similar to the event ticket (Sussman: Fig. 4, ¶ 0053, ¶0087).
US 6980966 B1 to Sobrado teaches a buying decision support system for use in actions, wherein “the probability that buyer 12 will win recommended auction 68b is provided using display 70” (Sobrado: Col. 7: 41-59).
US 20130268899 A1 to Valentino was previously cited as teaching determining a similar event ticket based on the event ticket wherein the communication module further transmits an US 20110264555 A1 to Turner-Rielle was previously cited as teaching reserving an item for a period of time when an item is added to a customer’s shopping cart (Turner-Rielle: ¶ 0026, ¶ 0029-0030) and making the item unviewable by other users during the time period (Turner-Rielle: ¶ 0024 “Alternatively, the item itself may be unviewable by other users”). 
However, none of the above references teach, considered as a whole and in combination with the other elements in the claim, the limitations in the claimed invention wherein the transmitted first status of the first account or the second status of the second account indicates an estimated time that the event ticket is expected to remain available to be secured for the respective one of the first account and the second account, wherein the estimated time that the event ticket is expected to remain available to be secured for the first account and the second account includes a percentage indicating a probability of the first account or the second account securing the event ticket, and wherein  the probability of the first account or the second account securing the event ticket is based at least in part on an average time it takes an account holder to secure the event ticket compared with an average time of multiple account holders.
The most relevant US patent publications not previously cited are US 20130238467 A1 which teaches a VR user interface that shows a real-time number of other users viewing product at the same time (¶ 0010, ¶ 0023, ¶ 0086-0089), US 20140067581 A1 which teaches calculating an average amount of time for a user to make a purchase after the item information is presented to the user (¶ 0098), and US 20030093306 A1 also teaches displaying a probability of winning an event ticket to a user (¶ 0034, ¶ 0041, ¶ 0065-0066). The most relevant foreign reference identified 
However, none of these additional cited references cure the deficiencies described above, and one of ordinary skill in the art would not have arrived at the claimed invention based on any combination of the teachings above.  Therefore independent claims 1, 7, and 14, and dependent claims 2-4, 6, 8-10, 12-13, and 15-22 are novel and nonobvious over the prior art. 
35 USC § 101:
As previously indicated in the office action mailed 5/28/2019, while the invention may involve a commercial interaction (e.g. in the instant case, purchasing tickets), the claims must be further considered in view of all of the additional elements and functions recited. In particular, the claims require accessing by a processing module of a server a first data packet of a first account and a second data packet of a second account, both of the data packets representing a determined first and second status of the respective accounts attempting to purchase the same ticket, determining by a device module from the first data packet an identification of a client device accessing the account, sending by a communication module of the server to the client device both the first status and the second status, with an estimated time that the event ticket is expected to remain available to be secured for one of the first/second accounts, and an option to view a similar ticket, and then displaying .by the client device to display both the first and second status. Therefore, as recited, the additional elements integrate any judicial exception into a practical application by reciting a system/process that improves or at least modifies conventional e-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/Hunter Molnar/
Examiner, Art Unit 3628

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
May 27, 2021